Exhibit 10.78

PAID LISTINGS LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into as of March 13, 2008, (the
“Effective Date”), by and between Parked.com, a Florida corporation
(“Publisher”) and LookSmart, Ltd., a Delaware corporation (“LookSmart”).

RECITALS

The parties wish to provide for a license to Publisher to display LookSmart’s
Paid Listings on the Publisher Network sent by LookSmart in response to search
queries, ad requests based on site pages, and other ad calls or requests for
listings made by Publisher to LookSmart.

NOW, therefore, for good and adequate consideration, the receipt of which is
acknowledged, the parties agree as follows:

1. DEFINITIONS

1.1 A “Click” occurs when a bona fide Internet user (which excludes a robot,
spider, software, scraper or other mechanical, artificial or fraudulent means,
or a person who is not seeking to use the Publisher Network for a legitimate web
search, e.g., has been paid or otherwise motivated to click, as determined by
LookSmart’s click filtering and tracking systems) clicks on a Listing and
accesses the destination site.

1.2 “Listing” means a link to a website that includes the display URL, a title,
text that describes the site to which the listing links or encourages the user
to visit the site, and may include but is not limited to a tracking URL.

1.3 “Publisher Network” means the following web sites which are owned or
operated by Publisher or are contractually part of Publisher’s syndication
network: Parked.com.

1.4 “Paid Listings” means a LookSmart product that returns results containing
only paid Listings. The amount that an advertiser pays to LookSmart influences
(among other factors) the position in which the advertiser’s listing appears in
our Paid Listings.

2. LICENSE

2.1 License. Subject to the terms, limitations and conditions herein, LookSmart
hereby grants to Publisher a non-exclusive license during the Term to publicly
display, and allow third parties who operate sites on the Publisher Network to
publicly display, Paid Listings in electronic form on the Publisher Network.
Publisher and third parties who operate sites on the Publisher Network may not
display any Paid Listings via any of the following distribution sources: e-mail,
spyware or adware.

2.2 Limitations on License. The license granted above is conditioned upon
Publisher’s, and sites in the Publisher Network’s, observance of the following
restrictions: (i) except as expressly permitted herein, Publisher will not
display, use, reproduce, cache, store, distribute, make derivative works of,
modify, sell, resell, rent, license, sublicense, transfer, assign or
redistribute in any way Paid Listings; (ii) Publisher will not modify, add to,
edit or delete the URLs, titles or reviews contained within any Paid Listings
without LookSmart’s prior written approval; (iii) Publisher will not display,
sublicense or syndicate Paid Listings on or to any third party or web site
outside of the Publisher Network unless it first obtains LookSmart’s written
consent; (iv) Publisher will use the tracking URLs associated with each
individual Listing provided by LookSmart, if any, for all Paid Listings included
on its Publisher Network (though Publisher may use the display URLs for purposes
of displaying the Listing); (v) Publisher will not display any Paid Listings on
any adult-oriented web sites without the prior written approval of LookSmart;
(vi) Publisher will not display any Paid Listings on any obscene, illegal or
gambling web sites, or in any manner that violates any applicable laws or
regulations or the rights of any third party; (vii) Publisher will not display
any Paid Listings, or allow any third parties to display any Paid Listings, via
any form of adware, spyware, e-mail or method that violates applicable laws; and
(viii) Publisher will not display any

 

1



--------------------------------------------------------------------------------

Paid Listings, or allow any third parties to display any Paid Listings, to users
whose IP address is outside of the United States or Canada, except as described
in Exhibit C. Violation of this paragraph will result in the immediate
termination of the license granted herein.

2.3 Display of Ads via Cookies. If Publisher displays or allows a third party to
display Paid Listings via any “cookie” that is downloaded to a user’s computer
or browser, Publisher represents and warrants that such cookie shall: (i) not
gather any personally identifiable information (such as an individual’s name,
telephone number, e-mail address and/or street address) or financial information
of the end user; and (ii) not gather any information about the web pages
accessed by the computer on which it is installed. Violation of this paragraph
will result in the immediate termination of the license granted herein.

2.4 Display of Ads on Publisher Network. If Publisher allows any third party to
display Paid Listings, Publisher shall: (i) enter into a legally binding
contract with such third party that is no less restrictive than the terms,
conditions, limitations and restrictions applicable to Publisher under this
Agreement, (ii) monitor the activities of such third party on a regular basis to
ensure compliance with the requirements herein, and (iii) immediately terminate
such third party’s distribution of Paid Listings upon a determination that such
third party is in material violation of any of the terms and conditions of such
distribution agreement or upon request by LookSmart to do so. Violation of this
paragraph will result in the immediate termination of the license granted
herein.

2.5 Query Source Identification. For every ad call or other request for listings
to LookSmart, Publisher shall, in accordance with LookSmart’s Ad Server API
Implementation Guide located at
http://aboutus.looksmart.com/i/us/aboutus/Ad.Server.API.Partner.Implementation.Guide.2.14.07.pdf,
clearly identify to LookSmart the query source by providing the originating IP
address of the user (not the server making the request), the User Agent of the
user’s browser and the HTTP referrer that indicates where the listings are being
displayed.

3. PAYMENT TERMS.

3.1 Cost Per Click. Subject to the terms and conditions hereof, for any given
calendar month, LookSmart will pay Publisher a share of revenues from LookSmart
invoices or charges for all qualified Clicks on listings advertisements, as
recorded by LookSmart’s, or its customer’s as applicable, click tracking
systems. For each Click, the share of revenue paid to Publisher will be equal to
the cost-per-click (“CPC”) bid by LookSmart for the corresponding keyword(s),
less a month-end adjustment for credit card fraud, advertising complaints and
similar items. LookSmart will determine the CPC bid and include it in the Paid
Listings feed sent in response to such request. LookSmart will have sole
discretion to decide the CPC bid for each Listing, and such CPC bid may change
frequently. Publisher may use the CPC bid included in the Paid Listings feed
from LookSmart solely for the purpose of ranking the Paid Listings and gauging
payments from LookSmart, but the parties agree that all CPC bid amounts
submitted by LookSmart are confidential information for internal use only, and
shall not be posted on Publisher’s web pages or disclosed to any third parties.
LookSmart shall have no obligation to pay for clicks if Publisher makes any
material misrepresentations in Exhibit C or if Publisher violates the license
terms set forth in Section 2 above.

3.2 Reporting and Payment. LookSmart will make its “PUBLISHER CENTER” available
to Publisher for preliminary daily reporting of clicks, and Publisher
acknowledges and agrees that (i) such reporting may not represent the number of
qualified Clicks for which LookSmart will pay Publisher and (ii) it will control
access to and maintain the confidentiality of its password for accessing the
PUBLISHER CENTER. Publisher Information is stored and available for download on
the Publisher Center for thirty (30) days and LookSmart has no obligation to
store and provide access to such information after thirty (30) days. Within 30
days after the end of each calendar month during the Term, LookSmart will
deliver (a) a report describing invoices and billings to LookSmart customers for
such calendar month pursuant to Section 3.1 and (b) payment pursuant to
Section 3.1; provided, that Publisher has provided the Query Source
Identification as described in section 2.5, above. For every request without
such information, LookSmart’s ability to determine which clicks and ads are
qualified or billable is impaired and thus LookSmart may not pay Publisher for
such clicks and ads. Publisher shall also notify LookSmart of any changes,
inaccuracies, or incompleteness of any statement Publisher makes on Exhibit C,
Part II. LookSmart reserves the right to deduct from payments made pursuant to
Section 3.1, or otherwise recoup any amounts paid to Publisher in prior months
for non-qualified Clicks.

 

2



--------------------------------------------------------------------------------

3.3 Audit. Each party will maintain accurate records with respect to the
calculation of all Clicks and/or payments due under this Agreement. The other
party (the “Examining Party”) may, upon no less than 15 days prior written
notice to the first party (the “Audited Party”) and no more than once in any
twelve month period, cause an independent auditor of nationally recognized
standing to inspect the appropriate records of the Audited Party reasonably
related to the calculation of such Clicks and/or payments during the Audited
Party’s normal business hours. Such examination will be undertaken in a manner
reasonably calculated not to interfere with the Audited Party’s normal business
operations. The fees charged by such auditor in connection with the inspection
will be paid by the Examining Party, unless the auditor discovers an
underpayment of greater than 10%, in which case the Audited Party will pay the
reasonable fees of the auditor.

3.4 Non-qualified Clicks. LookSmart shall have no obligation to pay for clicks
which are non-qualified clicks as determined by LookSmart’s click filtering and
tracking systems. Non-qualified clicks may come as a result of but are not
limited to clicks (i) generated via automated crawlers, robots or click
generating scripts, (ii) that an advertiser receives and rejects, (iii) that
come as a result of auto-spawning of browsers, automated redirects, and clicks
that are required for users to navigate on the Publisher Network, (iv) that are
from users in countries other than those explicitly agreed to in Exhibit C by
Publisher and LookSmart, (v) that are on expired, cached or over-budget ads, or
(vi) that come as a result of any incentive such as cash, credits or loyalty
points. LookSmart reserves the right to require Publisher to provide server log
files that include, but are not limited to, the daily number of clicks delivered
to LookSmart. In the event that LookSmart determines in its sole discretion that
Publisher or any third party site in the Publisher Network has delivered
non-qualified clicks, low quality traffic, or traffic that violates any material
term of this Agreement, LookSmart may, at its option, (a) immediately terminate
this Agreement upon written notice to Publisher, or (b) require Publisher to
immediately cease displaying, and allowing third party sites in the Publisher
Network to display, Paid Listings via any particular means, method, product, or
third party distributor, and/or (c) not pay Publisher for the offending clicks.

4. PUBLISHER OBLIGATIONS.

4.1 Implementation of Paid Listings. Within ten (10) days after the Effective
Date and after twenty-four (24) hours notice to LookSmart, Publisher will begin
querying LookSmart’s servers for Paid Listings and will implement and display
Paid Listings provided by LookSmart as set forth on Exhibit A.

4.2 Partner Implementation Guide. Publisher will adhere to all requirements
contained in LookSmart’s API Partner Implementation Guide located at
http://aboutus.looksmart.com/i/us/aboutus/Ad.Server.API.Partner.Implementation.Guide.2.14.07.pdf.

4.3 Attribution; Look and Feel. Publisher may provide LookSmart attribution on
pages displaying Paid Listings. The size and location aspects of such
attribution shall be at the parties’ mutual agreement. Other than as set forth
herein, Publisher shall control the look and feel of its search service.

5. LOOKSMART OBLIGATIONS.

Service Levels/Technical Support. LookSmart will use commercially reasonable
efforts to provide the Service Levels and Technical Support as specified in
Exhibit B.

6. PUBLICITY.

LookSmart may issue a press release to announce the relationship contemplated by
this Agreement without the prior written consent of Publisher. Publisher will
not make any public statement, press release or other announcement relating to
the terms or existence of this Agreement without the prior written approval of
LookSmart, such approval not to be unreasonably withheld, conditioned or
delayed, provided that either party may make such disclosures as may be, in its
reasonable opinion of counsel, advisable to comply with a subpoena or other
legal process or with applicable laws, regulations or securities exchange rules.

 

3



--------------------------------------------------------------------------------

7. INTELLECTUAL PROPERTY OWNERSHIP.

7.1 Proprietary Rights of LookSmart. LookSmart will retain all right, title and
interest in and to the Paid Listings, the related databases, all data generated
by LookSmart’s click tracking system and other performance measurement
applications, and all associated intellectual property and proprietary rights
worldwide (including, but not limited to, ownership of all copyrights,
trademarks, patents, derivative works, modifications, lists of advertisers and
information, algorithms, taxonomies, trade secrets and other intellectual
property rights therein).

7.2 Proprietary Rights of Publisher. Other than the Paid Listings, Publisher
will retain all right, title, and interest in and to the Publisher Network
(including, but not limited to, ownership of all copyrights, trademarks,
patents, derivative works, modifications, lists of advertisers, algorithms,
taxonomies, trade secrets and other intellectual property rights therein).

8. TERM AND TERMINATION.

8.1 Term. The term of this Agreement (the “Term”) will begin on the Effective
Date and will end one (1) year later. The Agreement will then automatically
renew for successive one (1) year periods, unless either party gives written
notice to the other party of its intention not to renew at least sixty (60) days
prior to the end of the then-current term or renewal term.

8.2 Termination. Either party may terminate this Agreement (a) at any time
within the first ninety (90) days after the Effective Date, provided that
written notice of termination is delivered to the other party within such ninety
(90) day period, or (b) if the other party (i) materially breaches its
obligations hereunder and such breach remains uncured for thirty (30) days
following delivery of written notice to the breaching party of the breach, or
(ii) is subject to voluntary or involuntary bankruptcy proceedings, insolvency,
liquidation or otherwise substantially discontinues its business operations.
Notwithstanding paragraph 8.2(b) above, LookSmart may terminate this Agreement
immediately if LookSmart determines in its sole discretion that Publisher is in
violation of Paragraphs 2.1, 2.2, 2.3, 2.4, 2.5 or 3.3 of this Agreement.

8.3 Effect of Termination. Termination of this Agreement by either party will
not act as a waiver of any breach of this Agreement and will not act as a
release of either party hereto from any accrued liability (including payments as
set forth in the following section) or liability for breach of such party’s
obligations under this Agreement. Within thirty (30) days following the
expiration or termination of this Agreement, each party will pay to the other
party all sums, if any, due and owing as of the date of expiration or
termination, net of any amounts due from the other party as of such date. Upon
the expiration or termination of this Agreement for whatever reason, each party
shall immediately cease to use the other party’s trademarks, proprietary
information, Paid Listings, intellectual property (including derivative works or
modifications thereof) and Confidential Information in any manner whatsoever,
and shall destroy or return (at the option of the other party), any such
property, or materials representing the same to the other party, and provide the
other party with an officer’s certificate attesting to such return/destruction.
For the avoidance of doubt, upon termination or expiration of this Agreement,
the license granted hereunder shall terminate and Publisher and its agents shall
immediately cease all use of the Paid Listings.

8.4 Survival. The provisions of sections 1 and 6-12 (inclusive) will survive any
termination or expiration of this Agreement for a period of three (3) years.

9. CONFIDENTIALITY.

9.1 “Confidential Information” means information about the disclosing party’s
(or its suppliers’) business, products, technologies, strategies, advertisers,
financial information, operations or activities that is proprietary and
confidential, including without limitation all business, financial, technical
and other information disclosed by the disclosing party. Confidential
Information of LookSmart includes (without limitation) the CPC bids included in
its Paid Listings feeds. Confidential Information will not include information
that the receiving party can establish (i) is in or enters the public domain
without breach of this Agreement, (ii) the receiving party lawfully receives
from a third party without restriction on disclosure and without breach of a
nondisclosure obligation or (iii) the receiving party knew prior to receiving
such information from the disclosing party.

9.2 Use of Confidential Information. Each party agrees (i) that it will not use
or disclose to any third party or use any Confidential Information disclosed to
it by the other except as expressly permitted in this Agreement or as

 

4



--------------------------------------------------------------------------------

required by a court of law or otherwise compelled to be disclosed pursuant to
the legal process or existing laws or regulations, and (ii) that it will take
all reasonable measures to maintain the confidentiality of all Confidential
Information of the other party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar importance.

10. WARRANTY AND INDEMNITY.

10.1 Warranties. LookSmart warrants that it owns, or has obtained the right to
distribute and make available as specified in this Agreement, the Paid Listings
provided to Publisher in connection with this Agreement. Except as specifically
provided herein, LookSmart does not guarantee or make any representations or
warranties whatsoever (i) with respect to the completeness of any Listings or
links or information accessed through such links or (ii) with respect to the
content of the web sites accessed through the Listings or links provided
hereunder. LOOKSMART DOES NOT WARRANT, REPRESENT OR GUARANTEE THAT THE USE OF
ITS LISTINGS OR LINKS, OR ANY OTHER SERVICES PROVIDED IN CONNECTION WITH OR IN
ADDITION TO THE FOREGOING WILL BE UNINTERRUPTED, UNDISRUPTED OR ERROR-FREE.
Publisher represents and warrants that (i) its display of Paid Listings
hereunder (including its allowing third parties to do so) does not and will not
violate any term or condition of this Agreement, (ii) the information provided
in Exhibit C is accurate and complete, (iii) it and sites in the Publisher
Network will not engage in nor permit non-qualified clicks as described in
Section 3.4 and (iv) it and sites in the Publisher Network will place all
Sponsored Links in a separate section on each web page of a website this is
unambiguously marked “Sponsored Links” or such other equivalent indicator as may
be acceptable to the U.S Federal Trade Commission.

10.2 Indemnification. Each party will indemnify, defend and hold harmless the
other party, its officers, directors and employees from any and all third party
claims, liability, damages, expenses and/or costs (including, but not limited
to, attorneys fees) arising from the other party’s breach of any warranty,
representation or covenant in this Agreement. All such amounts will be
reimbursed to the indemnified party as incurred, within thirty (30) days of
submission of reasonable supporting documentation or invoices to the
indemnifying party. Each party’s obligation to indemnify is conditioned upon the
other party providing prompt notification of any and all such claims, unless the
failure to notify does not materially and adversely affect the defense. The
indemnified party will reasonably cooperate with the indemnifying party in the
defense and/or settlement thereof. The indemnified party may have its own
counsel in attendance at all proceedings and substantive negotiations relating
to such claim at the indemnified party’s sole cost and expense.

10.3 Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE REGARDING
SUCH SUBJECT MATTER.

11. LIMITATION OF LIABILITY.

11.1 Exclusion of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

11.2 Total Liability. OTHER THAN AS A RESULT OF BREACH OF SECTIONS 2 OR 9 OR
PURSUANT TO THE INDEMNIFICATION PROVISIONS HEREOF, IN NO EVENT WILL EITHER PARTY
BE LIABLE TO THE OTHER FOR AN AMOUNT IN EXCESS OF THE TOTAL AMOUNT PAID TO
PUBLISHER HEREUNDER.

12. GENERAL.

12.1 Assignment/Change of Control. Neither party may assign this Agreement, in
whole or in part, without the other party’s written consent (which will not be
unreasonably withheld). In the event of a change of control, merger,
reorganization or sale of all, or substantially all, of one party’s assets to a
third party, the other party may terminate the agreement upon ten (10) days’
prior written notice at any time after the closing of such transaction. For the
purposes hereof, a “change of control” shall mean a transaction in which the
shareholders of a party prior to the closing do not retain majority ownership of
the party after the closing of such transaction.

 

5



--------------------------------------------------------------------------------

12.2 Governing Law/Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of California, notwithstanding the actual
state or country of residence or incorporation of the parties. The parties
consent to the exclusive jurisdiction of the state or federal courts in the
Northern District of California for all actions arising out of or related to
this Agreement.

12.3 Notices. Any notice or other communication to be given hereunder will be in
writing and will be (as elected by the Party giving such notice): (i) personally
delivered; (ii) transmitted by postage prepaid registered or certified mail,
return receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier service; or (iv) sent by facsimile. Unless otherwise provided
herein, all notices will be deemed to have been duly given on: (a) the date of
receipt (or if delivery is refused, the date of such refusal) if delivered
personally or by courier; (b) three (3) business days after the date of posting
if transmitted by mail; or (c) if transmitted by facsimile, the date a
confirmation of transmission is received. Either Party may change its address
for purposes hereof on not less than three (3) business days prior notice to the
other Party. Notices hereunder will be directed to, unless otherwise instructed
by the receiving Party:

If to Publisher:

Address: 5505 W. Gray St.

City, State ZIP: Tampa, FL 33625

Attn: Donny Simonton

Phone: 813-386-2822

Fax: 813-386-2805

If to LookSmart:

625 Second Street

San Francisco, California 94107

Attn: Traffic Management Department

Fax: 415-348-7030

with a copy to:

625 Second Street

San Francisco, California 94107

Attn: Legal Department

Fax: 415-348-7034

12.4 Force Majeure. Any delay in or failure of performance by either party under
this Agreement will not be considered a breach of this Agreement and will be
excused to the extent caused by any occurrence beyond the reasonable control of
such party including, but not limited to, acts of God, power outages and
governmental restrictions.

12.5 Severability. In the event that any of the provisions of this Agreement are
held by to be unenforceable by a court or arbitrator, the remaining portions of
the Agreement will remain in full force and effect.

12.6 Entire Agreement. This Agreement is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding and
terminating any prior agreements and communications (both written and oral)
regarding such subject matter. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties.

12.7 Independent Contractors. The parties are independent contractors and not
co-venturers. Neither party shall be deemed to be an employee, agent, or legal
representative of the other party hereto for any purpose and neither party
hereto shall have any right, power or authority to create any obligation or
responsibility on behalf of the other party hereto nor shall this be deemed an
exclusive or fiduciary relationship. This Agreement will not be construed to
create or imply any partnership, agency or joint venture.

12.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original or faxed copy and all of which together shall
constitute one instrument.

 

6



--------------------------------------------------------------------------------

LookSmart, Ltd.     Parked.com By:   /s/    Ari Kaufman             By:  
/s/    Donald Simonton         Name:   Ari Kaufman     Name:   Donald Simonton
Title:   General Mgr.     Title:   CIO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

IMPLEMENTATION

The following Sections 1-7 apply to the distribution of Paid Listings on the
Publisher Network.

 

1. Display of Paid Listings. Publisher will make or refer search queries, ad
requests based on site pages, and other ad calls or requests for Listings to
LookSmart’s servers via a live data feed. If any Paid Listings are returned by
LookSmart’s servers in response to such requests, such Paid Listings will be
displayed on the Publisher Network. Publisher will not display or allow any
third party in the Publisher Network to display any CPC or price-related data
that would allow users to determine the price paid by advertisers in connection
with Paid Listings. Publisher will cooperate with LookSmart to allow LookSmart
to track Clicks on Paid Listings displayed on the Publisher Networks, including
the use of redirects, tracking URLs or other methods as reasonably requested by
LookSmart. Other than as set forth herein, Publisher shall be solely and
exclusively responsible for the design, development, operation and maintenance
of the Publisher Network and for all advertising, sponsorship or other use of
the media contained therein. Publisher will implement the Paid Listings within
ten (10) days of the Effective Date, such implementation to be verified by
LookSmart recording at least one Click attributable to the Publisher Network.

 

2. Publisher Display Ordering; De-duplicating. Publisher represents that it
sorts, ranks and delivers Paid Listings for the Publisher Network as indicated
to LookSmart in Exhibit C, Part II. In the event that Publisher decides to
change the method by which it determines the ranking of its Paid Listings,
Publisher will provide to LookSmart thirty (30) days prior written notice of
such change. Publisher further represents that, to the extent it displays its
own or other third party listings on the Publisher Network in addition to the
Paid Listings, if any such listing is duplicative with any Paid Listing,
Publisher will decide whether to show such listing or the Paid Listing on the
basis of which one carries the higher CPC.

 

3. Position in Paid Listings. If Publisher sorts, ranks and delivers listings on
the Publisher Network based on CPC amounts, a) Publisher must deliver
LookSmart’s Paid Listings above or in a more favorable position than (i) any
other Listing with the same CPC and (ii) the listing with the next lowest CPC;
and b) Publisher will in no way manipulate the Paid Listings to deliver
LookSmart’s Paid Listings in a position below or less favorable than Listings
with CPCs lower than the Paid Listings.

 

4. Top Bid Pricing. Publisher agrees to provide LookSmart with an automated,
regularly updated mechanism from which LookSmart can determine the bid prices
(CPC paid to publisher) of the top five (5) Listings advertisements sent to
Publisher Network for individual and specific queries from Publisher. For
example, Publisher may make available an API or other data interface that
provides such data.

 

5. CPC Bid. To optimize CPC bid pricing, LookSmart may designate Publisher ad
calls/requests to be directed to certain of its servers, and Publisher shall
follow such designations as they are provided to Publisher.

 

6. Traffic Volume and Increases. Publisher will provide LookSmart with three
(3) days’ prior written notice before launching with new affiliates or traffic
sources that will, in Publisher’s reasonable opinion, increase the number of
Publisher queries and/or Clicks by the lesser of 50% over then-current levels or
500,000 queries per day. LookSmart will have no obligation to pay for Clicks for
which a timely notice is not provided under this section.

 

7. Blocking Distribution. LookSmart may request that Publisher block
distribution of Paid Listings to a specified list of sources (keywords, portions
of Publisher Network, sites and/or IP addresses) or via any distribution method
that LookSmart deems questionable or in violation of this Agreement, including
but not limited to e-mail, spyware or adware. LookSmart also reserves the right
to make a written request to Publisher for it to block specific Paid Listings
for display to specific domains. Once LookSmart makes this request, LookSmart is
not obligated to pay Publisher for any clicks from such domain(s). LookSmart
reserves the right to ask Publisher to block (a) any international traffic,
including international queries and clicks, for international users and listings
appearing on international sites; and (b) all adult-related traffic, including
adult queries and clicks generated as a result of these adult queries. LookSmart
may update the list of prohibited distribution partners or sources from time to
time, in its sole discretion. All sources contained within the list must be
blocked from distribution by Publisher as soon as practicable, but in any event
within 5 business days from, receipt of notice from LookSmart. LookSmart shall
have no obligation to pay Publisher for qualified Clicks on Paid Listings after
LookSmart makes the relevant request.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

Service Levels

Below is the level of service to be supplied by LookSmart in connection with
LookSmart’s provision of Paid Listings (the “Service”). The Service to be
provided to Publisher shall consist of a feed of Paid Listings as defined in the
Agreement.

Partner Implementation Guide. Publisher will adhere to all requirements
contained in LookSmart’s API Partner Implementation Guide. LookSmart has no
obligation to meet the service levels described herein if Publisher fails to
adhere to the Partner Implementation Guide requirements located at
http://aboutus.looksmart.com/i/us/aboutus/Ad.Server.API.Partner.Implementation.Guide.2.14.07.pdf.

Service Response Time. The load time for a non-page-load query (i.e. where the
data returned does not include the formatted page), as measured from the time
LookSmart servers receive a Publisher search request to the time LookSmart
transmits a completed set of search results intended for Publisher’s servers
will be less than 500 milliseconds at least 98% of the time, as measured daily,
weekly, and monthly, from domestic locations.

Service Uptime. The Service will be available 24 hours/day, 7 days/week.
Scheduled downtime will be communicated to publishers with forty-eight
(48) hours notice. The Service is guaranteed to be up 99.5% of the time as
measured weekly and 99.8% of the time as measured monthly, excluding scheduled
downtime. Should LookSmart determine that a reconfiguration of the Service is
required, such as major software version changes, changes in hosting facilities
or other network reconfiguration; LookSmart will provide Publisher with 30-day
notice of such change, and will work in good faith to minimize any Service
outages.

Quality Criteria. LookSmart will use commercially reasonable efforts to ensure
that the Paid Listings returned by the Service shall not contain more than 3%
Inactive Links out of any random sample of 10,000+ queries. “Inactive Links”
shall be defined as any link provide by the Service which, when clicked, does
not result in the user receiving a web page within 60 seconds at least 3 out of
5 times in any 1 week period.

TECHNICAL SUPPORT

To ensure that problems with the Service are identified, addressed and resolved
in a timely manner, the following framework shall be followed for reporting
problems, communicating progress on troubleshooting activities, resolving
problems, and, if necessary, escalating the level of attention placed on such
problems. This framework proposes a three-category approach to technical support
for dealing with problems. The first type deals with general technical support
such as consultation regarding technical specification interpretation and
understanding the process, the second with changes in the Service, and the third
addresses problem reporting and resolution associated with the Service.

Type 1: General Technical Support

This category of service provides consultation regarding the proper
interpretation of format specifications and data, as well as support on how the
Service works, the quality or content of Service results for specific queries or
how Publishers might integrate the Service into their Web site(s). It does not
address any desired changes in the basic service parameters. Please contact your
account manager with Type 1 support issues.

Type 2: Changes

Requests for changes in the Service should be directed to the business
development account manager who will be assigned to Publisher within 3 days of
the Execution Date of this Agreement. Publisher should expect a response to Type
2 issues within 2 business days, after which they should be escalated as
detailed below.

 

9



--------------------------------------------------------------------------------

Type 3: Problem Reporting and Resolution

Problems reaching LookSmart servers (e.g., major networking issues, Service
outage, etc.) should be addressed with the LookSmart Technical Operations team
as detailed below. ALL OTHER requests (e.g. product issues) should be treated as
Type 1 or Type 2 issues.

 

  1. Contact the System Technical Support team by:

 

  ›  

Email: techsupport@looksmart.net

  ›  

Email Page: techsupport-pager@looksmart.net

  ›  

Please remember to include an area code with the callback telephone number

If after 15 minutes, a callback is not received…

 

  2. Contact the Manager of Production Operations by use of the following
contact information:

 

  ›  

Nathan Campi

  ›  

Work/Day: 415-348-7656

  ›  

Cell: 925-395-4182

  ›  

Email: ncampi@looksmart.net

If after 15 minutes, a callback was not received…

 

  3. Contact the Vice President of Technical Operations by use of the following
contact information:

 

  ›  

Dan Peterson

  ›  

Work/Day: 415-348-7615

  ›  

Cell: 650-533-3414

  ›  

Email: dpeterson@looksmart.net

Escalation Procedures

If Publisher does not receive timely responses (according to the timetables
outlined above) issues should be escalated to any of the following individuals:

 

Person to Contact

  

Title

  

Role

  

Phone

   Email

Kirsten Johnson

   Senior Traffic Analyst    Business Analytics   

415-348-7748 (o)

415-595-9750 (m)

   kjohnson@looksmart.net

Jonathan Ewert

   General Manager, Advertising Networks    General Manager, Advertising
Networks    203.803.4710 (o)    jewert@looksmart.net

Michael Schoen

   VP Product    Product    415-348-7109 (o)    mschoen@looksmart.net

Publisher Points of Contact

Communication of issues from LookSmart to Publisher should be directed to the
following individuals:

 

Person to Contact

  

Title

  

Role

  

Phone

  

Email

Donny Simonton    CIO    CIO       Sigmund Solares    CEO    CEO      

 

10